Exhibit 10.2

EXPONENT, INC.

2008 EMPLOYEE STOCK PURCHASE PLAN

1. ESTABLISHMENT OF PLAN

Exponent, Inc. (the “Company”) adopted this plan in 2008 to grant options for
the purchase of shares (“Shares”) of the Company’s Common Stock to eligible
employees of the Company and Subsidiaries (as hereinafter defined) pursuant to
this Employee Stock Purchase Plan (the “Plan”). For purposes of this Plan,
“parent corporation” and “Subsidiary” (collectively, “Subsidiaries”) shall have
the same meanings as “parent corporation” and “subsidiary corporation” in
Section 424, of the Internal Revenue Code of 1986, as amended (the “Code”). The
Company intends that the Plan shall qualify as an “employee stock purchase plan”
under Section 423 of the Code (including any amendments or replacements of such
section), and the Plan shall be so construed. Any term not expressly defined in
the Plan but defined for purposes of Section 423 of the Code shall have the same
definition in this Plan. A total of 200,000 Shares of Common Stock may be issued
under the Plan. Such number shall be subject to adjustments effected in
accordance with Section 14 of the Plan.

2. PURPOSES

The purpose of the Plan is to provide employees of the Company and any
Subsidiary designated by the Company’s Board of Directors (the “Board”) as one
whose employees are eligible to participate in the Plan with a convenient means
to acquire an equity interest in the Company through payroll deductions, to
enhance such employees’ sense of participation in the affairs of the Company and
Subsidiaries, and to provide an incentive for continued employment.

3. ADMINISTRATION

(a) The Plan is administered by the Board or by a committee designated by the
Board (in which event all references herein to the Board shall be to the
committee). Subject to the provisions of the Plan and the limitations of
Section 423 of the Code or any successor provision in the Code, all questions of
interpretation or application of the Plan shall be determined by the Board and
its decisions shall be final and binding upon all participants. Members of the
Board shall receive no compensation for their services in connection with the
administration of the Plan, other than standard fees as established from time to
time by the Board of Directors of the Company for services rendered by Board
members serving on Board committees. All expenses incurred in connection with
the administration of the Plan shall be paid by the Company.

(b) The Board (or the committee) shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:

(i) To determine when and how options to purchase Shares shall be granted and
the provisions of each Offering Period (which need not be identical);

(ii) To designate from time to time a Subsidiary as one whose employees shall be
eligible to participate in the Plan (any such designated Subsidiary, a
“Designated Corporation”);

(iii) To construe and interpret the Plan and rights to purchase (options on)
Shares, and to establish, amend and revoke rules and procedures for its
administration, including that the Board, in the exercise of this power, may
correct any defect, omission or inconsistency in the Plan, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective;

(iv) To amend or terminate the Plan as provided in Section 24 below;



--------------------------------------------------------------------------------

(v) To adopt rules and procedures (including sub-plans and/or special
provisions) relating to the operation and administration of the Plan to permit
participation in the Plan by employees who are foreign nationals or employed
outside the United States; and

(vi) Generally, to exercise such powers and to perform such acts it deems
necessary, desirable, convenient or expedient to promote the best interests of
the Company and its Subsidiaries and to carry out that intent that the Plan be
treated as an “employee stock purchase plan” under Section 423 of the Code.

4. ELIGIBILITY

Any employee of the Company or any of its Subsidiaries whom the Board designates
as a participating Subsidiary (a “Designated Subsidiary”) is eligible to
participate in an Offering Period (as hereinafter defined) under the Plan except
the following:

(a) employees who are not employed by the Company or a Designated Subsidiary on
a date specified by the Board before the beginning of such Offering Period;

(b) employees who are customarily employed for less than 20 hours per week;

(c) employees who are customarily employed for less than 5 months in a calendar
year;

(d) employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 425(d) of the Code, own stock or
hold options to purchase stock or who, as a result of being granted an option
under the Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing 5 percent or more of the total combined
voting power or value of all classes of stock of the Company or any of its
Subsidiaries; and

(e) individuals who provide services to the Company or a Designated Subsidiary
as independent contractors who are reclassified as common law employees for any
reason except for federal income and employment tax purposes.

5. OFFERING PERIODS; OFFERING DATES; AND PURCHASE DATES

(a) Each Offering Period under the Plan (each an “Offering Period”) shall be of
the duration provided for or permitted herein. The first trading day (a day on
which the Common Stock trades on the principal exchange or system on which the
Common Stock is listed) of each Offering Period is referred to as the “Offering
Date.” The Board may but need not provide for multiple purchases within a single
Offering Period. The Board shall have the power to change the duration of
Offering Periods without stockholder approval. The last trading day of each
Offering Period (or in the case of an Offering Period encompassing multiple
purchases, each such purchase period) is hereinafter referred to as the
“Purchase Date.”

(b) Subject to Section 5(c) below, each Offering Period shall be of three
months’ duration commencing on the first business day of each fiscal quarter and
ending on the last business day of the fiscal quarter, and shall have a single
Purchase Date.

(c) Notwithstanding 5(b) above and the other provisions of the Plan, the Board
of Directors may, but need not, vary the terms and structure of the Offering
Periods under this Plan, on such basis as it shall determine in its sole
discretion (including without limitation, the length of each Offering Period and
Offering Periods during which more than one Purchase Date shall occur; provided
however that no Offering Period may have a duration in excess of twenty-seven
(27) months (or such longer period as may be permitted under Code Section 423).

6. PARTICIPATION IN THE PLAN

An eligible employee may become a participant in an Offering Period under the
Plan if (a) as of the Offering Date with respect to the Offering Period he or
she satisfies the eligibility requirements set forth above, and

 

2



--------------------------------------------------------------------------------

(b) prior to such Offering Date (at such time and in such manner as may be
specified with respect to such Offering Period) he or she delivers to the
Company or its authorized representative a subscription agreement indicating his
or her desire to enroll in the Offering Period and authorizing payroll
deductions in a manner consistent with Section 9 below. An eligible employee who
does not timely deliver a subscription agreement by the date specified in
advance of the applicable Offering Date shall not participate in that Offering
Period and shall not participate in any subsequent Offering Period unless such
employee enrolls in the Plan by timely delivering a subscription agreement to
the Company or its representative prior the Offering Date of the applicable,
subsequent Offering Period. Once an employee becomes a participant in an
Offering Period, such employee will automatically participate in the Offering
Period commencing immediately following the last day of that Offering Period
unless the employee withdraws from the Plan or terminates further participation
in the Offering Period as set forth in Section 11 below. Such participant is not
required to file any additional subscription agreements in order to continue
participation in the Plan with respect to subsequent Offering Periods. Any
participant who has not withdrawn from the Plan pursuant to Section 11 below
will automatically be re-enrolled in the Plan and granted a new option on the
Offering Date of the next Offering Period.

7. GRANT OF OPTION

(a) Each employee enrolled in an Offering Period will be granted on the Offering
Date an option to purchase on each Purchase Date up to that number of Shares
determined by dividing the amount accumulated in such employee’s payroll
deduction account during such Offering Period by the Purchase Price (as defined
in Section 8 below) applicable to that Offering Period.

(b) In no event, however, shall the number of Shares of the Company’s Common
Stock subject to any option granted pursuant to this Plan exceed the limitations
set forth in Section 10 below. The Purchase Price and fair market value of a
Share shall be determined as provided in Section 8 hereof.

8. PURCHASE PRICE

The “Purchase Price” per Share at which a Share will be sold in any Offering
Period shall be ninety-five percent (95%) of the fair market value on the
applicable Purchase Date. For purposes of the Plan, the term “fair market value”
on a given date shall mean: (a) the closing price on the Purchase Date of a
Share as reported on the Nasdaq Stock Market (or any other exchange or market
quotation system that is then the primary exchange or market on which the Common
Stock trades), (b) if the relevant date does not fall on a trading day, the
closing price of a Share as of the last preceding day on which the Common Stock
traded, or (c) such other value as the Board determines in its good faith
judgment to be a reasonable valuation for a Share as of such date.

 

3



--------------------------------------------------------------------------------

9. PAYMENT OF PURCHASE PRICE; CHANGES IN PAYROLL DEDUCTIONS; ISSUANCE OF SHARES

(a) The aggregate purchase price of the Shares is accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the employee’s compensation in one percent (1%) increments not
less than one percent (1%) nor greater than fifteen percent (15%). Compensation
shall mean all base straight-time gross earnings including commissions, overtime
and paid-time off but exclusive of shift premiums, incentive compensation,
bonuses, any amounts relating to Company equity awards, and other compensation
not listed above; provided, however, that for purposes of determining a
participant’s compensation, any election by such participant to reduce his or
her regular cash remuneration under Sections 125 or 401(k) of the Code shall be
treated as if the participant did not make such election. Payroll deductions
shall commence on the first payroll date following the Offering Date and shall
continue until the last payroll date immediately preceding the Purchase Date
unless sooner altered or terminated as provided in the Plan.

(b) Except pursuant to a withdrawal from the Plan under Section 11 below (in
which case all payroll deductions shall cease), a participant may not change his
or her rate of payroll deductions during an Offering Period. A participant may
increase or decrease the rate of payroll deductions for any subsequent Offering
Period by filing with the Administrator a new authorization for payroll
deductions on a date specified by the Board prior to the beginning of such
Offering Period.

(c) All payroll deductions made for a participant are credited to his or her
account under the Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

(d) On each Purchase Date, so long as the Plan remains in effect and provided
that the participant has not withdrawn from that Offering Period under the Plan
in accordance with the provisions of Section 11 below before that date, the
Company shall apply the funds then in the participant’s account to the purchase
of whole Shares reserved under the option granted to such participant with
respect to the Offering Period to the extent that such option is exercisable on
the Purchase Date. The Purchase Price per Share shall be as specified in
Section 8 of the Plan. Any cash remaining in a participant’s account after such
purchase of Shares shall be refunded (without interest) to such participant in
cash; provided, however, that any amount remaining in such participant’s account
on a Purchase Date which is less than the amount necessary to purchase a full
Share of Common Stock of the Company shall be carried forward, without interest,
into the next Offering Period (or in the event of an Offering Period during
which multiple purchase will occur, into the next applicable purchase period
within the Offering Period). In the event that the Plan has been oversubscribed
as provided in Section 10(c), all funds not used to purchase Shares on the
Purchase Date shall be returned to the participant (without interest). No Shares
shall be purchased on a Purchase Date on behalf of any employee whose
participation in the Plan has terminated prior to such Purchase Date.

(e) As promptly as practicable after the Purchase Date, the Company shall
arrange the delivery to each participant, as appropriate, of a certificate
representing the Shares purchased upon exercise of his option; provided that the
Company may deliver certificates to a broker or brokers that hold such
certificate in street name for the benefit of each such participant.

(f) During a participant’s lifetime, such participant’s option to purchase
Shares hereunder is exercisable only by him or her. The participant will have no
interest or voting right in Shares covered by his or her option until such
option has been exercised. Shares to be delivered to a participant under the
Plan will be registered in the name of the participant or in the name of the
participant and his or her spouse provided that shares may be registered to a
broker or brokers that hold such shares in street name for the benefit of each
participant.

10. LIMITATIONS ON SHARES TO BE PURCHASED

(a) No employee shall be entitled to purchase Shares under the Plan at a rate
which, when aggregated with his or her rights to purchase Shares of Common Stock
under all other employee stock purchase plans of the Company or any Subsidiary,
exceeds $25,000 in fair market value, determined as of the date such right is
granted (or such other limit as may be imposed by the Code) for each calendar
year in which the employee participates in the Plan.

 

4



--------------------------------------------------------------------------------

(b) Subject to Sections 9(a), 10(a) and 14(a) of the Plan, the maximum number of
Shares that a participant may purchase on any single Purchase Date shall not
exceed 2,500 Shares (the “Maximum Share Amount”); provided that prior to the
commencement of any Offering Period, the Board may, in its sole discretion and
without stockholder approval, change the Maximum Share Amount with respect to
that Offering Period. If a new Maximum Share Amount is set, then all
participants must be notified of such Maximum Share Amount prior to the
commencement of the next Offering Period. Once a Maximum Share Amount is set, it
shall continue to apply in respect of all succeeding Purchase Dates and Offering
Periods unless revised by the Board as set forth above.

(c) If the number of Shares to be purchased on a Purchase Date by all employees
participating in the Plan exceeds the number of Shares then available for
issuance under the Plan, the Company will make a pro rata allocation of the
remaining Shares in as uniform a manner as shall be practicable and as the Board
shall determine to be equitable. In such event, the Company shall give written
notice of such reduction of the number of Shares to be purchased under a
participant’s option to each employee affected thereby.

(d) Any payroll deductions accumulated in a participant’s account which are not
used to purchase stock due to the limitations in this Section 10 shall be
returned to the participant (without interest) as soon as practicable after the
end of the Offering Period in the manner set forth in Section 9(d).

11. WITHDRAWAL

(a) Each participant may withdraw from an Offering Period under the Plan by
signing and delivering to the Administrator notice on a form provided for such
purpose. Such withdrawal may be elected at any time prior to the end of an
Offering Period at such time and in such manner as the Board specifies.

(b) Upon withdrawal from the Plan, the accumulated payroll deductions shall be
returned (without interest) to the withdrawn employee and his or her interest in
the Plan shall terminate. In the event an employee voluntarily elects to
withdraw from the Plan, he or she may not resume his or her participation in the
Plan during the same Offering Period, but he or she may participate in any
Offering Period under the Plan which commences on a date subsequent to such
withdrawal by filing a new authorization for payroll deductions in the same
manner as set forth in Section 6 above for initial participation in the Plan.

12. TERMINATION OF EMPLOYMENT

Termination of a participant’s employment for any reason, including retirement
or death, or the failure of a participant to remain an eligible employee as set
forth in Section 4 terminates his or her participation in the Plan immediately.
In such event, the payroll deductions credited to the participant’s account will
be returned to him or her or, in the case of his or her death, to his or her
legal representative. For this purpose, an employee will not be deemed to have
terminated employment or failed to remain in the continuous employ of the
Company in the case of sick leave, military leave, or any other leave of absence
approved by the Board of Directors of the Company; provided that such leave is
for a period of not more than ninety (90) days or, if such leave is longer than
ninety (90) days, reemployment upon the expiration of such leave is guaranteed
by contract or statute.

13. RETURN OF PAYROLL DEDUCTIONS

In the event an employee’s interest in the Plan is terminated by withdrawal,
termination of employment or otherwise, or in the event the Plan is terminated
by the Board, the Company shall promptly deliver to the employee all payroll
deductions credited to his or her account. No interest shall accrue on the
payroll deductions of a participant in the Plan.

 

5



--------------------------------------------------------------------------------

14. CAPITAL CHANGES

Subject to any required action by the stockholders of the Company, the number of
Shares covered by each option under the Plan which has not yet been exercised,
the Maximum Share Amount set forth in Section 10(b) above, and the number of
Shares which have been authorized for issuance under the Plan but have not yet
been placed under option (collectively, the “Reserves”), as well as the price
per Share covered by each option under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split or the payment of a stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of Shares effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issue by the Company of shares of stock of any class, or securities convertible
into shares of stock of any class, shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of Shares subject to
an option.

In the event of the proposed dissolution or liquidation of the Company, each
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board. In such event, the
Board may, in the exercise of its sole discretion in such instances, declare
that the options under the Plan shall terminate as of a date fixed by the Board
and give each participant the right to exercise his or her option as to all of
the optioned stock. In the event of a proposed sale of all or substantially all
of the assets of the Company, or the merger of the Company with or into another
corporation, each option under the Plan shall be assumed or an equivalent option
shall be substituted by such successor corporation or a parent or subsidiary of
such successor corporation, unless the Board determines, in the exercise of its
sole discretion and in lieu of such assumption or substitution, that the
participant shall have the right to exercise the option as to all of the
optioned Shares. If the Board makes an option exercisable in lieu of assumption
or substitution in the event of a merger or sale of assets, the Board shall
notify the participant that the option shall be fully exercisable on a date
specified in such notice, and the option will terminate upon the expiration of
such period.

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per Share
covered by each outstanding option, in the event that the Company effects one or
more reorganizations, recapitalizations, rights offerings or other increases or
reductions of Shares of its outstanding Common Stock, and in the event of the
Company being consolidated with or merged into any other corporation.

15. NONASSIGNABILITY

Neither payroll deductions credited to a participant’s account nor any rights
with regard to the exercise of an option or to receive Shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution or as provided in Section 22
hereof) by the participant. Any such attempt at assignment, transfer, pledge or
other disposition shall be without effect.

16. REPORTS

Individual accounts will be maintained for each participant in the Plan. Each
participant shall receive any reports required to be delivered by applicable law
as well as, after the end of each Offering Period, a report of his account
setting forth the total payroll deductions accumulated, the number of Shares
purchased, the per Share price thereof and the remaining cash balance, if any,
carried forward to the next Offering Period or Offering Period, as the case may
be.

17. NOTICE OF DISPOSITION

Each participant shall notify the Company if the participant disposes of any of
the Shares purchased in any Offering Period pursuant to this Plan if such
disposition occurs within two years from the Offering Date or within one
(1) year from the Purchase Date on which such Shares were purchased (the “Notice
Period”). Unless such participant is disposing of any of such Shares during the
Notice Period, such participant shall keep the certificates

 

6



--------------------------------------------------------------------------------

representing such Shares in his or her name (and not in the name of a nominee)
during the Notice Period. The Company may, at any time during the Notice Period,
place a legend or legends on any certificate representing Shares acquired
pursuant to the Plan requesting the Company’s transfer agent to notify the
Company of any transfer of the Shares. The obligation of the participant to
provide such notice shall continue notwithstanding the placement of any such
legend on certificates.

18. NO RIGHTS TO CONTINUED EMPLOYMENT

Neither this Plan nor the grant of any option hereunder shall confer any right
on any employee to remain in the employ of the Company or any Subsidiary or
restrict the right of the Company or any Subsidiary to terminate such employee’s
employment.

19. EQUAL RIGHTS AND PRIVILEGES

All participants in an Offering Period shall have the same rights and privileges
with respect to their participation in the Plan for that Offering Period, in
accordance with Section 423 of the Code and the related regulations (and any
successor provisions). Any provision of the Plan, a specific Offering Period or
an option granted under the Plan which is inconsistent with this Section 19
shall without further act or amendment by the Company or the Board be reformed,
if possible, to the extent necessary to render such provision in compliance with
the requirements of Section 423 of the Code, or shall otherwise be deleted, and
the remainder of the terms of the Plan, an Offering Period and/or an option
shall not be affected.

20. NOTICES

All notices or other communications by a participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

21. DESIGNATION OF BENEFICIARY

(a) A participant may file a written designation of a beneficiary who is to
receive any Shares and cash, if any, from the participant’s account under the
Plan in the event of such participant’s death subsequent to the end of an
Offering Period but prior to delivery to him of such Shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to a Purchase Date.

(b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant’s death, the Company shall deliver such Shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares or cash to the spouse or
to any one or more dependents or relatives of the participant, or if no spouse,
dependent or relative is known to the Company, then to such other person as the
Company may designate.

22. CONDITIONS UPON ISSUANCE OF SHARES

Shares shall not be issued with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange upon which the Shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance. The Company shall have no liability for failure to issue any Shares
under this Plan in the event that such issuance cannot be accomplished in
compliance with all applicable laws.

 

7



--------------------------------------------------------------------------------

23. APPLICABLE LAW

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.

24. AMENDMENT OR TERMINATION OF THE PLAN

The Plan shall continue until the earlier to occur of termination by the Board,
issuance of all of the Shares of Common Stock reserved for issuance under the
Plan, or May 29, 2018. The Board of Directors of the Company may at any time
amend or terminate the Plan, except that any such termination cannot affect
options previously granted under the Plan, nor may any amendment make any change
in an option previously granted which would adversely affect the right of any
participant; provided that if the Board determines that a change in applicable
accounting rules or a change in applicable laws, renders an amendment or
termination desirable, then the Board may approve such an amendment or
termination. The Board may not amend the Plan without approval of the
stockholders of the Company obtained in accordance with Section 21 hereof within
12 months of the adoption of such amendment (or earlier if required by
Section 21) if such amendment would:

(a) Increase the number of Shares that may be issued under the Plan; or

(b) Expand the designation of the employees (or class of employees) eligible for
participation in the Plan.

 

8